(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
*981Por cuanto, los peticionarios apelados solicitan de este Tribunal les conceda la suma de $75 por concepto de honorarios de abogado;
Por cuanto, de acuerdo con el artículo 327 del Código de Enjui-ciamiento Civil, según quedó enmendado por la Ley 94 de 1937 (Le-yes de .ese-año, pág. 239), para este Tribunal poder conceder tales honorarios es necesario que la apelación haya sido frívola o la parte apelante temeraria, o que al tratarse de un procedimiento extraor-dinario esté envuelto el interés público;
Por cuanto, no existe en este caso ninguna de las circunstancias especiales prescritas por el artículo antes citado,
Por tanto, no ha lugar a lo solicitado.
Los Jueces Presidente Sr, Del Toro y Asociado Sr. Travieso, no intervinieron.